     Case 1:17-cr-00044-RJJ ECF No. 146 filed 06/27/19 PageID.796 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                Plaintiff,
                                                               CASE NO. 1:17-CR-44
v.
                                                               HON. ROBERT J. JONKER
CHARLES AGHOGHO EJINYERE,

            Defendant.
__________________________________/

                                              ORDER

         The Court has reviewed the sentencing positions of the parties, including the arguments on

the proper calculation of loss for guideline purposes. Both sides reference Government Exhibit

300, which was part of the evidentiary record created during the sentencing hearing of co-

defendant Igboba. To the Court’s knowledge, the Exhibit is not yet part of the record for this

defendant. Since both parties reference it, and neither appears to dispute it, one or both parties

should ensure that it becomes a part of the record for this defendant too. Perhaps the parties were

already planning to do that at the sentencing hearing later this week.

         The sentencing hearing of co-defendant Igboba involved testimony and exhibits (from the

trial) in addition to Government Exhibit 300. Based on the Court’s review of the parties’ briefing

for this defendant, it does not appear that either side is planning to create an evidentiary sentencing

record beyond the PSR itself, and Government Exhibit 300. If the Court’s assumption is incorrect,

the parties should contact the Court to ensure there is sufficient time blocked on the calendar to

accommodate the parties’ plans.

Dated:    June 27, 2019                         /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
